Exhibit 10.6

RELEASE AGREEMENT

This Release Agreement (“Agreement”) is made and entered into this 11th day of
April 2011 (the “Effective Date”), by and between SCOTT A. WOLSTEIN, his heirs,
executors, successors and administrators (“YOU,” “YOUR” or “YOURSELF”), and
DEVELOPERS DIVERSIFIED REALTY CORPORATION (“DDR”). (YOU and DDR are each
sometimes referred to herein as a “Party” or collectively as the “Parties”).

Under the terms of this Agreement, DDR and YOU further agree as follows:

1. Separation.     YOUR employment with DDR will terminate on July 1, 2011 (the
“Separation Date”). Pursuant to the terms of the Amended and Restated Employment
Agreement, dated as of July 29, 2009, between YOU and DDR (the “Employment
Agreement”), the termination of YOUR employment with DDR will be designated a
termination without Cause by the Board of Directors of DDR (the “Board”) in
accordance with Section 7.4 of the Employment Agreement that is effective as of
the Separation Date, and YOU acknowledge and agree that YOU have received all
applicable notices required under the Employment Agreement in connection with
the termination of YOUR employment with DDR in a timely manner. The Separation
Date will be YOUR “Termination Date” as defined in the Employment Agreement.
Notwithstanding the Separation Date, YOU hereby resign from the Board and all
offices, other directorships and committee positions (and similar positions)
with DDR and any and all subsidiaries or affiliates of DDR, including as
Executive Chairman of the Board, effective as of the Effective Date. YOU
acknowledge and agree that neither the Board nor DDR has an obligation to
nominate YOU for election as a director of DDR or to use any effort to cause YOU
to be elected as a director of DDR at the 2011 Annual Meeting



--------------------------------------------------------------------------------

of Shareholders of DDR or any time thereafter, and that YOU will not be
nominated for election as a director of DDR at the 2011 Annual Meeting of
Shareholders of DDR. From the Effective Date until the Separation Date, YOU will
remain a non-officer employee of DDR, but YOU will perform only those duties
expressly directed to YOU by the Chief Executive Officer of DDR. YOUR final day
of employment with DDR is the Separation Date, and any benefits provided to YOU
pursuant to YOUR employment with DDR shall cease as of the Separation Date
unless otherwise specifically provided at law or under this Agreement or the
Employment Agreement, or under any other DDR plan or agreement that provides for
benefits to be provided to YOU following termination of YOUR employment.

2. Release.     In consideration of the payments and benefits provided to YOU
pursuant to the Employment Agreement and this Agreement, by signing this
Agreement, YOU agree to release DDR, its predecessors, current and former
subsidiaries, divisions, related entities and affiliates and all of their
current and former boards, owners, officers, trustees, directors, members,
shareholders, agents, representatives, employees, employee benefit plans,
insurers, attorneys and their successors and assigns (collectively referred to
hereafter as the “DDR Released Parties”) from any and all claims that have
arisen or may arise out of YOUR employment with or separation from DDR, up to
the date of this Agreement, whether now known or unknown, including, but not
limited to, all claims for compensation and fringe benefits; all claims of
wrongful discharge or constructive discharge; all claims of breach of express or
implied contract or promissory estoppel; all claims of breach of public policy
or tort; all claims of defamation or emotional distress; and all other claims
under Ohio or federal law,

 

2



--------------------------------------------------------------------------------

including without limitation any and all claims of discrimination, harassment or
retaliation arising under the Age Discrimination in Employment Act of 1967, as
amended, or any other law, statute, code or ordinance or under the common law
(“Release”). YOU hereby agree to execute an updated Release as of the Separation
Date, if requested by DDR, covering the matters addressed in this Section 2.

Subject to applicable law, by signing this Agreement, YOU also warrant that YOU
have not filed any action against or sued the DDR Released Parties, and will not
sue or file any actions against the DDR Released Parties, with respect to claims
covered by this Agreement.

YOU recognize and understand that, by signing this Agreement, YOU are giving up
the opportunity to obtain compensation, damages, and other forms of relief for
YOURSELF. This Agreement, however, is not intended to and does not interfere
with the right of any governmental agency to enforce laws or to seek relief that
may benefit the general public, or YOUR right to assist with or participate in
that process. By signing this Agreement, however, YOU waive any right to
personally recover against the DDR Released Parties, and YOU give up the
opportunity to obtain compensation, damages or other forms of relief for
YOURSELF other than that provided in this Agreement. YOU are not, by this
Release, waiving any rights: (a) to continuing coverage as an insured under
DDR’s directors and officers liability insurance for acts or omissions during
the period YOU were employed by or served as a director of DDR; (b) to
indemnification to the extent provided under YOUR Officer Indemnification
Agreement, dated April 3, 2009; or (c) to the payments and benefits expressly
set forth or referenced in this Agreement or the Employment Agreement; and this
Release does

 

3



--------------------------------------------------------------------------------

not prohibit YOU and shall not be interpreted as prohibiting YOU from taking any
action to enforce such rights.

YOU also recognize, understand and agree that DDR’s provision of the payments
and benefits described in Sections 3(c), 4, 5(a) and 5(c) of this Agreement are
contingent on YOUR timely execution of this Agreement and YOUR not revoking this
Agreement pursuant to Section 9 of this Agreement, and that in the event that
YOU revoke this Agreement pursuant to Section 9 of this Agreement (x) YOU will
be obligated to restore and repay to DDR any and all payments and benefits
described in Sections 3(c), 5(a) and 5(c) of this Agreement that have previously
been provided to YOU by DDR and (y) the vesting and acceleration of the
Accelerated Award Shares described in Section 4 of this Agreement shall be null
and void.

3. Payments Under Employment Agreement.     Pursuant to the terms of the
Employment Agreement, YOU shall be provided with the following payments and
benefits. YOU hereby agree that the payments and benefits set forth in this
Section 3, in conjunction with the payments and benefits provided for under
Sections 4 and 5 of this Agreement, will fully and completely satisfy any and
all of DDR’s obligations to YOU under Sections 8.2 and 9 of the Employment
Agreement:

(a) In accordance with the terms of Section 8.2(a) of the Employment Agreement,
DDR will continue to pay YOU YOUR base salary at the annual rate of $875,000
through the Separation Date in accordance with DDR’s current payroll practices;

(b) In accordance with the terms of Section 8.2(b) of the Employment Agreement,
YOU and DDR acknowledge and agree that DDR has already paid YOU

 

4



--------------------------------------------------------------------------------

YOUR Annual Cash Bonus (as defined in the Employment Agreement) earned for 2010,
and no lump sum amount will be paid by DDR to YOU pursuant to Section 8.2(b) of
the Employment Agreement;

(c) In accordance with the terms of Section 8.2(c) of the Employment Agreement,
subject to the other terms of this Agreement, DDR will pay to YOU a lump sum
amount equal to $7,871,719 (consisting of $1,309,219 as payment of YOUR base
salary for the period after the Separation Date through December 31, 2012 plus
$6,562,500 as payment of an amount measured by and equal to two times YOUR
Annual Cash Bonus (as defined in the Employment Agreement) for 2011 at the
“Target” level described in the Employment Agreement), which payment, plus
interest at the short-term applicable federal rate under Section 7872(f)(2)(A)
of the Internal Revenue Code in effect on the Separation Date through the
payment date, will be made by DDR as soon as administratively practicable after
January 1, 2012, but no later than January 15, 2012; and

(d) In accordance with the terms of Section 8.2(d) of the Employment Agreement,
DDR will provide YOU and YOUR eligible dependents with continuing medical,
hospitalization, vision, and dental insurance through July 1, 2012 under the
plans with respect to which YOU are eligible at the same levels maintained by
DDR from time to time between the date of this Agreement and July 1, 2012 for
DDR’s employees in the following manner: YOU shall timely elect continuation
coverage under DDR’s health and dental plans for YOU and YOUR eligible
dependents pursuant to COBRA, and DDR shall pay the COBRA premiums for YOU
through July 1, 2012. Such payments will be taxable to YOU.

 

5



--------------------------------------------------------------------------------

4. Accelerated Vesting of Shares.     Pursuant to the Amended and Restated 2008
Developers Diversified Realty Corporation Equity-Based Award Plan (Amended and
Restated as of June 25, 2009) (the “2008 Equity Plan”) and applicable award
agreements under the 2008 Equity Plan, the Executive Compensation Committee of
the Board has determined that, in connection with the termination of YOUR
employment with DDR, an aggregate of 94,387 Award Shares (as such term is
defined in DDR’s Value Sharing Equity Program (“VSEP”), the “Award Shares”) that
have been earned by YOU but have not vested as of immediately prior to the
Separation Date — consisting specifically of 40,364 Award Shares scheduled to
vest on January 31, 2015, 48,747 Award Shares scheduled to vest on July 31, 2014
and 5,276 Award Shares scheduled to vest on January 31, 2014 — will accelerate
and vest in full as of the Separation Date (such 94,387 Award Shares, the
“Accelerated Award Shares”) and will be delivered to YOU in YOUR name.

5. Cash Payments; Forfeiture of Certain Award Shares.

(a) Pursuant to the terms of Section 8.2(e) of the Employment Agreement, the
Board has determined that, in connection with the termination of YOUR employment
with DDR, DDR shall pay YOU:

(i) an aggregate lump sum amount in cash equal to the product of (A) 100,000
restricted DDR Common Shares awarded to YOU under a 2009 Retention Award
Agreement with DDR that have not vested as of immediately prior to the
Separation Date (the “Retention Shares”) — consisting specifically of 100,000
Retention Shares scheduled to vest on December 31, 2012 — (such 100,000
Retention Shares, the “Cashed Out Retention Shares”), multiplied by (B) Fair
Market Value (as

 

6



--------------------------------------------------------------------------------

such term is defined in the Employment Agreement, “Fair Market Value”) as of the
Separation Date, and the Cashed Out Retention Shares will thereby be forfeited
by YOU, which amount will be paid by DDR to YOU as soon as administratively
practicable after the Separation Date, but no later than July 15, 2011; PLUS

(ii) an aggregate lump sum amount in cash equal to the product of (A) 133,429
Award Shares that have been earned by YOU through and including January 31, 2011
under the VSEP that have not vested as of immediately prior to the Separation
Date — consisting specifically of 35,088 Award Shares scheduled to vest on
January 31, 2014, 48,747 Award Shares scheduled to vest on July 31, 2013, 40,364
Award Shares scheduled to vest on January 31, 2013 and 9,230 Award Shares
scheduled to vest on July 31, 2012 — (such 133,429 Award Shares, the “Cashed Out
VSEP Shares”), multiplied by (B) Fair Market Value as of the Separation Date,
and the Cashed Out VSEP Shares will thereby be forfeited by YOU, which amount
will be paid by DDR to YOU as soon as administratively practicable after the
Separation Date, but no later than July 15, 2011; PLUS

(iii) a lump sum amount in cash equal to $160,000 (which amount equals the
non-employee director fees YOU could have received, based on DDR’s current Board
compensation policy, had YOU served on the Board and certain committees of the
Board for the 2011-2012 term), which amount will be paid by DDR to YOU as soon
as administratively practicable after the end of the Revocation Period, but no
later than April 30, 2011; PLUS

(iv) a lump sum amount in cash equal to $30,000 for the fees of legal and other
advisors incurred by YOU in connection with entering into this Agreement,

 

7



--------------------------------------------------------------------------------

which amount will be paid by DDR to YOU as soon as administratively practicable
after the end of the Revocation Period, but no later than April 30, 2011;

provided, that DDR’s payment of the amounts described in Section 5(a) of this
Agreement is subject to YOUR timely execution of this Agreement and YOUR
non-revocation of this Agreement as described herein.

(b) Pursuant to the terms of Section 9 of the Employment Agreement, DDR shall
pay YOU a lump sum amount in cash equal to $300,000 for Continuing Office
Support (as such term is defined in the Employment Agreement), which payment
will fully and completely satisfy any and all of DDR’s obligations to YOU under
Section 9 of the Employment Agreement, which amount, plus interest at the
short-term applicable federal rate under Section 7872(f)(2)(A) of the Internal
Revenue Code in effect on the Separation Date through the payment date, will be
paid by DDR to YOU as soon as administratively practicable after January 1,
2012, but no later than January 15, 2012.

(c) Pursuant to the terms of Section 8.2(e) of the Employment Agreement, the
Board has determined that, in connection with the termination of YOUR employment
with DDR, DDR shall pay YOU, as soon as administratively practicable after
July 31, 2011, but no later than August 15, 2011, an aggregate lump sum amount
in cash equal to the product of (i) the Cashed Out Pro Rata VSEP Shares,
multiplied by (ii) Fair Market Value as of July 31, 2011, and the Cashed Out Pro
Rata VSEP Shares will thereby be forfeited by YOU. For purposes of this
Section 5(c): (1) “Pro Rata VSEP Shares” means the number of pro rata Award
Shares earned by YOU, if any, through and including May 16, 2011 under the VSEP
for the Third Measurement Period (as such term is defined in the VSEP, the
“Third Measurement Period”) due to the termination

 

8



--------------------------------------------------------------------------------

of YOUR employment with DDR on the Separation Date; (2) “Cashed Out Pro Rata
VSEP Shares” means a number of Pro Rata VSEP Shares (rounded to the nearest
whole Pro Rata VSEP Share) equal to the quotient of (x) the actual dollar amount
of YOUR withholding tax obligation for the Pro Rata VSEP Shares divided by
(y) Fair Market Value as of July 31, 2011; and (3) the Cashed Out Pro Rata VSEP
Shares shall be deemed to consist of those Pro Rata VSEP Shares that are subject
under the terms of the VSEP to the longest vesting period under the Vesting
Schedule (as such term is defined in the VSEP).

(d) Notwithstanding anything in this Agreement or any other agreement to the
contrary, YOU hereby agree to forfeit any Award Shares that YOU may otherwise
have been able to earn for the period after May 16, 2011 through and including
the Separation Date under the VSEP for the Third Measurement Period due to the
termination of YOUR employment with DDR on the Separation Date, and YOU shall
have no right to continuing participation in the VSEP after the Separation Date
or to earn additional Award Shares under the VSEP after May 16, 2011 except for
the Pro Rata VSEP Shares.

(e) YOU and DDR hereby acknowledge and agree that the cash amounts provided
under Sections 5(a)(i), 5(a)(ii) and 5(c) of this Agreement are intended to
cover YOUR withholding tax obligations with respect to certain restricted DDR
Common Shares either awarded to YOU under a 2009 Retention Award Agreement with
DDR or earned under the VSEP, and that such cash amounts will be available to
and may be used by DDR in satisfaction of such withholding tax obligations.

 

9



--------------------------------------------------------------------------------

6. Cooperation.     From and after the Separation Date, YOU agree to cooperate
fully with DDR and with DDR’s counsel in connection with any present and future
matters involving regulatory bodies, stock exchanges or independent audits,
governmental investigations or reviews, and any actual or threatened litigation
or administrative proceedings involving DDR that relate to events, occurrences
or conduct occurring (or claimed to have occurred) during the period of YOUR
employment by DDR, or any investigation, charge, proceeding or other action or
potential action by any governmental agency throughout the world involving DDR
(collectively, “Legal Matters”). This cooperation by YOU shall include, but not
be limited to, the following to the extent allowed by applicable law:

 

  (a) making YOURSELF reasonably available for interviews and discussions with
DDR’s counsel as well as for depositions and trial testimony regarding Legal
Matters;

 

  (b) if depositions or trial testimony regarding Legal Matters are to occur,
making YOURSELF reasonably available and cooperating in the preparation for
depositions or trial regarding Legal Matters as and to the extent that DDR or
DDR’s counsel reasonably requests;

 

  (c) refraining from impeding in any way DDR’s prosecution or defense of
litigation or administrative proceedings regarding Legal Matters;

 

  (d) cooperating fully in the development and presentation of DDR’s prosecution
or defense of litigation or administrative proceedings regarding Legal Matters;

 

10



--------------------------------------------------------------------------------

  (e) promptly notifying DDR’s Chief Executive Officer and DDR’s chief legal
officer in the event that YOU are contacted by any governmental authority in
connection with any investigation, charge or proceeding or any other third party
in connection with any actual or threatened Legal Matters involving DDR; and

 

  (f) promptly executing any statements, affidavits, filings, notices or other
documents necessary or appropriate to facilitate the obligations contemplated by
this Agreement, including an affidavit substantially in a form previously
circulated to YOU regarding the Coventry litigation.

YOU shall be reimbursed by DDR for reasonable travel, lodging, telephone and
similar expenses incurred in connection with such cooperation. YOU shall not
unreasonably withhold YOUR availability for such cooperation. Upon the
Separation Date, YOU shall update DDR as to the status of all pending matters in
which YOU were involved.

7. Co-Chairman Emeritus Title.     After YOU cease serving as a director of DDR,
YOU shall hold the title of “Co-Chairman Emeritus” of the Board, which will be
solely an honorary title (in other words, there will be no compensation or other
benefits provided to YOU in connection with such title, and such title shall not
entitle YOU to attend meetings of the Board once YOU no longer serve as an
elected director of DDR).

8. Application of Section 409A.     Payments and benefits provided under this
Agreement are intended to be exempt from, or comply with, Section 409A of the
Internal Revenue Code (“Code Section 409A”). This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and DDR shall
not

 

11



--------------------------------------------------------------------------------

take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of additional tax under Code Section 409A. Although DDR
shall use its best efforts to avoid the imposition of taxation, interest and
penalties under Code Section 409A, the treatment of the benefits provided under
this Agreement under Code Section 409A is not warranted or guaranteed. DDR shall
not be held liable for any taxes, interest, penalties or other monetary amounts
owed by YOU or any other taxpayer under Code Section 409A as a result of this
Agreement. YOU hereby acknowledge and agree that, despite the efforts of the
Parties to comply with Code Section 409A, notwithstanding anything in this
Agreement or the Employment Agreement to the contrary, YOU have no right to any
indemnity, gross-up, reimbursement or similar payment from DDR and expressly
waive any and all claims against and release DDR with respect to the imposition,
if any, of additional tax, interest or penalties under Code Section 409A in
connection with this Agreement.

9. Representations.     YOU further represent, warrant and agree that:

(a) YOU are legally competent to enter into this Agreement and that YOU do so
voluntarily;

 

  (b) YOU have been and are hereby advised by DDR that YOU should have an
attorney of YOUR choice review this Agreement;

 

  (c) YOU have been advised by DDR, and YOU acknowledge that YOU have had at
least twenty-one (21) days from receipt of this Agreement to determine whether
to sign it and to return it; and

 

12



--------------------------------------------------------------------------------

  (d) YOU have been advised by DDR that this Agreement may be revoked by YOU
within seven (7) days following YOUR signing it (the “Revocation Period”), which
revocation would render this Agreement null and void.

In order to revoke, YOU understand that YOU must provide written notice of
revocation to DDR. YOUR written notice of the revocation of this Agreement shall
be delivered by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery or personal delivery to the following address:
Chief Executive Officer, Developers Diversified Realty Corporation, 3300
Enterprise Parkway, Beachwood, Ohio 44122. This Agreement shall not become
enforceable or effective until the Revocation Period has expired.

10. Non-Disparagement.     YOU agree that YOU will not, directly or indirectly,
defame, disparage or otherwise attempt to damage, or encourage any third party
to defame, disparage or otherwise attempt to damage, the name or reputation of
DDR, its directors and executive officers (as defined below). YOU further agree
that YOU will not provide assistance to or consult with, directly or indirectly,
any former, current or future employee of DDR in connection with any claims or
disputes alleged by such employee against DDR, unless otherwise required by law.
DDR agrees that it will use its best efforts to cause its directors and
executive officers (i.e., Chief Executive Officer, all Senior Executive Vice
Presidents, all Executive Vice Presidents, and all Senior Vice Presidents) to
not defame, disparage or otherwise attempt to damage, YOUR name or reputation,
and DDR will not encourage any third party to defame, disparage or otherwise
attempt to damage, YOUR name or reputation.

 

13



--------------------------------------------------------------------------------

11. Entire Agreement.     YOU acknowledge that YOU have carefully read and fully
understand the terms, considerations, and consequences of this Agreement,
including the Release of any of YOUR potential claims set forth in Section 2 of
this Agreement. YOU further acknowledge that YOU have not relied upon any other
representations or statements, whether written or oral, and that this Agreement
contains the entire agreement between YOU and DDR, except as otherwise expressly
provided herein or in the Employment Agreement. YOU further acknowledge that the
covenants and promises made by YOU in this Agreement are in consideration of the
payment and other promises made hereunder by DDR, which YOU acknowledge to be
sufficient, just and adequate consideration for YOUR covenants and promises. YOU
acknowledge that but for YOUR execution of this Agreement, YOU would not be
entitled to the amounts being paid to YOU, or on YOUR behalf, hereunder, except
for any amounts legally owed under a DDR benefit plan or as otherwise provided
in the Employment Agreement.

12. Treatment of the Employment Agreement.     Notwithstanding anything herein
to the contrary, YOU acknowledge that upon the Separation Date, the Employment
Agreement shall immediately terminate and DDR’s and YOUR rights and obligations
provided for therein shall cease, except that Sections 5.2, 8.2, 9, 10, 12, 13,
14, 15, 16, 17, 18, 19, 20, 21, 22 and 23 (but with respect to Sections 5.2 and
23, only to the extent relevant to the preceding listed sections) shall continue
to apply in accordance with their terms (except that YOU have agreed herein to
all amounts owed to YOU by DDR pursuant to the Employment Agreement and YOU have
released all rights to bring any claims with respect thereto).

 

14



--------------------------------------------------------------------------------

13. Enforceability and Successors.     In the event that any provision of this
Agreement is found, by any court or governmental agency, to be unlawful or
unenforceable, YOU and DDR have the right to require both Parties to continue
complying with the remaining provisions of this Agreement or the Agreement as a
whole as may be modified by the court or governmental agency. In the event of a
breach of this Agreement by YOU or DDR, either Party may seek equitable or other
relief and/or enforcement in a court of competent jurisdiction in accordance
with Section 15 of this Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, executors, legal representatives, successors and permitted assigns.

14. Disclaimer.     YOU acknowledge that (a) neither this Agreement nor
compliance with its terms shall be construed as an admission by DDR of a
violation of any statutory, contractual, quasi-contractual, common law or other
right of YOURS, and (b) neither this Agreement nor the fact of its delivery to
YOU shall be admissible in any proceeding as evidence of unlawful or improper
conduct by DDR. DDR expressly disclaims any liability to YOU arising out of YOUR
employment, separation of employment and otherwise, except for DDR’s obligations
(x) as provided in the Employment Agreement and pursuant to any applicable DDR
benefit plan if this Agreement is not executed or is revoked during the
Revocation Period as expressly permitted herein, or (y) as provided for herein
and pursuant to any applicable DDR benefit plan if this Agreement is executed
and not revoked during the Revocation Period as expressly permitted herein.

 

15



--------------------------------------------------------------------------------

15. Governing Law.     The Parties agree that this Agreement shall be construed
in accordance with Ohio law, that any action brought by any Party hereunder may
be instituted and maintained only in a state or federal court in Cuyahoga
County, Ohio.

16. Interpretation.     This Agreement has been drafted with input from counsel
for both Parties and shall be interpreted in accordance with the plain meaning
of its terms and not strictly for or against any Party. The Parties agree that
if any suit is filed in Cuyahoga County Common Pleas Court regarding the
construction or enforcement of this Agreement, such suit is appropriate for and
shall be filed on the commercial docket.

[signatures on next page]

 

16



--------------------------------------------------------------------------------

   

DEVELOPERS DIVERSIFIED REALTY

CORPORATION

 

/s/ Scott A. Wolstein

    By:  

/s/ Daniel B. Hurwitz        

  Scott A. Wolstein     Name:   Daniel B. Hurwitz       Title:  
President and Chief Executive Officer   Date:   4/11/11     Date:   April 11,
2011  

 